Case 1:19-cv-02593-PKC-JO Document 52 Filed 05/29/20 Page 1 of 13 PageID #: 982



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 DEVIVO ASSOCIATES, INC. and DENNIS J.
 DEVIVO,
                                                                MEMORANDUM & ORDER
                                Plaintiffs,                     DENYING PRELIMINARY
                                                                 INJUNCTION MOTION
                  - against -                                     19-CV-2593 (PKC) (JO)

 NATIONWIDE MUTUAL INSURANCE
 COMPANY,

                                 Defendant.
 -------------------------------------------------------x
 PAMELA K. CHEN, United States District Judge:

         Before the Court is the Motion for a Preliminary Injunction of Plaintiffs DeVivo

 Associates, Inc. and Dennis J. DeVivo (“DeVivo”) (collectively, the “DeVivo Plaintiffs”), seeking

 to enjoin Defendant Nationwide Mutual Insurance Company (“Nationwide”) from enforcing

 certain provisions of an Asset Transfer Agreement (“ATA”) to be signed by Plaintiffs by May 30,

 2020.1 For the reasons set forth herein, the Court denies Plaintiffs’ request for preliminary relief.

                                               BACKGROUND

 I.      Relevant Facts

         The Court assumes the parties’ familiarity with the factual background in this matter and

 recites only those facts relevant to this decision. Briefly, Plaintiff DeVivo has been an exclusive

 agent for Defendant Nationwide for over 42 years. (Amended Complaint (“Am. Compl.”), Dkt.

 10, ¶ 43.) In April 2018, Nationwide announced that it would end all of its exclusive agent

 agreements as of July 1, 2020 and replace them with independent agent contracts. (Id. ¶¶ 5, 27.)


         1
          Although this action has been brought as a putative class action, Plaintiffs’ counsel
 represented at the May 26, 2020 oral argument that the request for preliminary relief is being
 sought solely as to the DeVivo Plaintiffs and not on behalf of the putative class.



                                                            1
Case 1:19-cv-02593-PKC-JO Document 52 Filed 05/29/20 Page 2 of 13 PageID #: 983



 As part of this transition, all exclusive agents were required to choose one of three new contract

 options as part of the Agent Contract Exchange (“ACE”) program. (Id. ¶¶ 34–37; see also

 Exclusive Agent Transition Program, Dkt. 10-3, at ECF2 2 (describing the three options).) Under

 these three options, the agent voluntarily cancels the exclusive agent agreement with Nationwide

 and then: (1) purchases the Nationwide policies that the agent currently services and becomes an

 independent agent for Nationwide (Option 1 or the 7/1/2019 Purchase Option); (2) receives the

 Nationwide policies the agent currently services, along with a 1099 tax form in an amount that is

 0.7 of the fair market value times the agency revenue, and becomes an independent agent for

 Nationwide (Option 2 or the 7/1/2020 Transfer Option); or (3) receives the Nationwide policies

 that the agent currently services, along with a 1099 tax form in an amount that is 0.35 of the fair

 market value times the agency revenue, and becomes an independent agent for Nationwide, but

 with a one-year restriction on soliciting business (Option 3 or the 7/1/2020 Transfer Option with

 Permanent Restrictions). (Exclusive Agent Transition Program, Dkt. 10-3, at ECF 2.) If an agent

 fails to choose one of the ACE options or fails to cancel their exclusive agent agreement by June

 30, 2020, Nationwide will terminate that agreement on July 1, 2020. (Am. Compl., Dkt. 10, ¶ 34.)

 Any agent whose agreement is canceled on July 1, 2020 will not receive their accumulated

 Extended Earnings.3 As of May 2019, Plaintiffs’ Extended Earnings were valued at approximately

 $692,000. (Id. ¶ 45.)


        2
        “ECF” refers to the pagination generated by the CM/ECF docketing system and not the
 document’s internal pagination.
        3
          Extended Earnings are a form of deferred compensation provided for under the exclusive
 agent contract that increase in value over the life of the contract and are payable upon retirement
 or other qualifying cancellation of the contract. (Am. Compl., Dkt. 10, ¶¶ 3, 32.) Nationwide
 unilaterally amended the exclusive agent agreement to eliminate the Extended Earnings benefit as
 of June 30, 2020 (id. ¶ 34), which is why agents who fail to select an ACE Program option by that
 date, and whose exclusive agent agreements are then terminated by Nationwide on July 1, 2020,


                                                 2
Case 1:19-cv-02593-PKC-JO Document 52 Filed 05/29/20 Page 3 of 13 PageID #: 984



        The exclusive agent contract provides that it can be canceled by the agent or Nationwide

 at any time, with or without cause. (Agency Agreement, Dkt. 10-1, at ECF 3.) Cancellation of

 the contract by either party triggers the agreement’s “forfeiture-for-competition” clause (Am.

 Compl., Dkt. 10, ¶¶ 37–42), which provides, inter alia, for the forfeiture of an agent’s Extended

 Earnings if:

         (1) [The] Agency or Agency’s princ[i]pal either directly or indirectly, by and for
        themselves or as an agent for another, or through others as their agent, engage[s] in
        or [is] licensed as an agent, solicitor, representative, or broker, or in any way [is]
        connected with the fire, casualty, health, or life insurance business within one year
        following cancellation within a twenty-five (25) mile radius of [the] Agency’s
        business location at the time of cancellation; or (2) [the] Agency fails to return in
        good condition, within ten days, all materials, records, and supplies furnished to
        [the] Agency by Nationwide during the course of this Agreement, together with any
        copies thereof; or (3) [a]fter cancellation of this Agreement, the Agency, or [its]
        principal or employees solicit[s] or attempt[s] to solicit existing policyholders at
        any time, or directly or indirectly induces, attempts to induce or assists anyone else
        in inducing or attempting to induce policy holders to lapse, cancel, or replace any
        insurance contract in force with Nationwide; [or] furnish[es] any other person or
        organization with the name of any policyholder of Nationwide so as to facilitate the
        solicitation by others of any policyholder for insurance or for any other purpose.

 (Agency Agreement, Dkt. 10-1, at ECF 6–7 (emphasis added).)4



 lose their Extended Earnings. Plaintiffs challenged Nationwide’s elimination of the Extended
 Earnings benefit in Count 2 of the Amended Complaint, which the Court dismissed. (Minute
 Order, July 17, 2019.) In affirming that dismissal, the Circuit noted that “the only substantive
 limitation on Nationwide’s reserved power to amend or terminate the deferred compensation
 benefit is the prohibition on ‘alter[ing] or modify[ing] the rights or benefits received or credited
 prior to such change or modification[,]’” DeVivo Assocs., Inc. v. Nationwide Mut. Ins. Co., 797,
 F. App’x 661, 662–63 (2d Cir. 2020) (summary order) (alterations in original) (record citation
 omitted), that “[t]he Extended Earnings benefit is not ‘credited’ to DeVivo until the termination of
 the agreement, . . . [and that] DeVivo received much more than sixty days’ notice of termination
 or modification of the deferred compensation benefit plan, which was all that he bargained for in
 the parties’ contract,” id. at 663.
        4
          However, as discussed supra n.3, because of Nationwide’s elimination of the Extended
 Earnings benefit as of June 30, 2020, it would appear that this restrictive covenant is irrelevant
 with respect to retaining this benefit for any agent whose exclusive agent agreement is canceled
 on July 1, 2020 or thereafter.

                                                  3
Case 1:19-cv-02593-PKC-JO Document 52 Filed 05/29/20 Page 4 of 13 PageID #: 985



 II.    Relevant Procedural History

        Plaintiffs’ Amended Complaint alleges three claims: (1) breach of contract (Count 1) and

 (2) breach of the implied covenant of good faith and fair dealing (Count 2), both based on the

 unilateral elimination of the Extended Earnings benefit prior to the cancellation of Plaintiffs’

 exclusive agency agreement; and (3) breach of contract based on Nationwide’s intent to enforce

 the forfeiture-for-competition provisions against agents who cancel their exclusive agent

 agreements or who allow Nationwide to cancel their exclusive agent agreements (Count 3). (See

 generally Am. Compl., Dkt. 10.)

        On July 17, 2019, the Court granted, at oral argument, Defendant’s first motion to dismiss,

 and dismissed this action in its entirety. (Minute Order, July 17, 2019.) Plaintiffs appealed. (See

 Notice of Appeal, Dkt. 35.)

        On March 16, 2020, the Second Circuit affirmed the Court’s judgment dismissing Counts

 1 and 2, but vacated the Court’s dismissal of Count 3, finding that Plaintiffs had sufficiently stated

 a breach of contract claim challenging the enforceability of the forfeiture-for-competition

 provision of the exclusive agent agreement. DeVivo Assocs., Inc., 797 F. App’x at 663. Noting

 that under New York law “courts will enforce a contract provision that conditions receipt of

 postemployment benefits upon compliance with a restrictive covenant without regard to

 reasonableness unless the employee was terminated involuntarily and without cause,” id. (quoting

 Morris v. Schroder Capital Mgmt. Int’l, 859 N.E.2d 503, 506 (N.Y. 2006)), the panel found that

 “[t]he record is simply too thin to say, as a matter of law, that the choices offered by Nationwide

 through the [ACE] Program suffice to permit application of the employee choice doctrine.” Id.

 The panel elaborated:

        Nationwide asserts that options provided by the [ACE] Program would confer on
        him the right to use policyowner data, but based on the allegations in the complaint

                                                   4
Case 1:19-cv-02593-PKC-JO Document 52 Filed 05/29/20 Page 5 of 13 PageID #: 986



        (or incorporated therein), it may be that DeVivo already had that right. Every
        option exacts a price from DeVivo—in the form of a cash payment to Nationwide,
        a tax payment to the Internal Revenue Service, a restriction on DeVivo’s right to
        use policyowner data for a period of [a] year, or some combination thereof. Thus,
        it is plausible that a reasonable person in DeVivo’s position would feel compelled
        to forgo participation in the Program. If that were the case, DeVivo’s termination
        could not be treated as voluntary, and the covenant would have to be evaluated for
        reasonableness, which cannot be done on this record and at this early stage of the
        action when no discovery has taken place.

 Id. (internal quotation marks, citations, and alterations omitted).

        Following remand of the case, Plaintiffs filed their preliminary injunction motion on April

 14, 2020, seeking to have the Court enjoin Defendant’s enforcement of certain provisions of the

 ATA that Plaintiffs had to sign by May 30, 2020 in order to participate in the ACE Program. (Dkt.

 44.) More specifically, Plaintiffs asked that the Court enjoin enforcement of the ATA’s prefatory

 clauses regarding ownership of the Nationwide policies, and the ATA’s provisions relating to

 Plaintiffs’ receipt of the 1099 form and the release of any and all claims against Nationwide.

 (Plaintiffs’ Memorandum of Law (“Pls.’ MOL”), Dkt. 44-1, at 3.)5 Nationwide opposed Plaintiffs’

 motion (Defendant’s Opposition (“Def.’s Opp.”), Dkt. 45), which was fully briefed on May 5,

 2020. Oral argument on the motion was scheduled for May 19, 2020. (Order, Apr. 28, 2020.)

        However, on May 11, 2020, Plaintiffs moved for leave to file a Second Amended

 Complaint (Dkt. 49), and included a Proposed Second Amended Complaint, which added a fourth

 Count alleging that the 1099-related provisions of two of the ACE Program options should be

 declared illegal, as violating federal tax law. (Proposed Second Amended Complaint (“PSAC”),

 Dkt. 49-2, ¶¶ 81–88.) In light of this filing, the Court rescheduled the May 19, 2020 oral argument


        5
          However, at the May 26, 2020 oral argument held on the motion, Plaintiffs indicated, in
 response to the Court’s questions, that they were amenable to an injunction that simply prevented
 Nationwide from terminating the existing exclusive agent contract during the pendency of this
 lawsuit.



                                                   5
Case 1:19-cv-02593-PKC-JO Document 52 Filed 05/29/20 Page 6 of 13 PageID #: 987



 to May 26, 2020, to allow Defendant time to respond to Plaintiffs’ motion to amend the complaint

 and to allow the parties to also present oral argument about that motion.6 (Order, May 12, 2020.)

 Oral argument on both motions was held on May 26, 2020. (See Minute Order, May 26, 2020.)

                                       LEGAL STANDARD

        To secure a preliminary injunction (“PI”), “the movant has to show (a) irreparable harm

 and (b) either (1) likelihood of success on the merits or (2) sufficiently serious questions going to

 the merits to make them a fair ground for litigation and a balance of hardships tipping decidedly

 toward the party requesting the preliminary relief.” Ventura de Paulino v. N.Y.C. Dep’t of Educ.,

 2020 WL 2516650, at *7 (2d Cir. May 18, 2020) (internal quotation marks and footnote omitted).7

 “A showing of irreparable harm is the single most important prerequisite for the issuance of a

 preliminary injunction.” Singas Famous Pizza Brands Corp. v. N.Y. Advert. LLC, 468 F. App’x

 43, 45 (2d Cir. 2012) (summary order) (quoting Faiveley Transp. Malmo AB v. Wabtec Corp., 559

 F.3d 110, 118 (2d Cir. 2009)). To satisfy that requirement, a plaintiff “must demonstrate that



        6
         The Court orally denied Plaintiffs’ motion to file the proposed Second Amended
 Complaint for the reasons stated on the record.
        7
           As discussed supra n.5, Plaintiffs are amenable to the Court’s consideration of an
 injunction preserving the status quo, rather than one that eliminates the ATA provisions.
 Generally, “[c]ourts refer to preliminary injunctions as prohibitory or mandatory.” N. Am. Soccer
 League, LLC v. U.S. Soccer Fed’n, Inc., 883 F.3d 32, 36 (2d Cir. 2018). While a “[p]rohibitory
 injunction[] maintain[s] the status quo pending resolution of the case[,] mandatory injunctions alter
 it.” Id. Mandatory injunctions are also subjected to a “heightened legal standard,” and, with
 respect to the second prong of the PI standard, the movant must show “a clear or substantial
 likelihood of success on the merits,” id. at 37 (quoting N.Y. Civil Liberties Union v. N.Y.C. Transit
 Auth., 684 F.3d 286, 294 (2d Cir. 2012)), as opposed to a prohibitory injunction that only requires
 “a likelihood of success on the merits,” id. (citing N.Y. ex rel. Schneiderman v. Actavis PLC, 787
 F.3d 638, 650 (2d Cir. 2015). The Court need not decide whether the requested relief is a
 prohibitory injunction or a mandatory injunction, nor does it need to separately consider the two
 forms of relief requested, because, for the reasons contained herein, the Court finds that Plaintiffs
 have failed to establish that they will be subjected to irreparable harm, a prerequisite under both
 standards.

                                                  6
Case 1:19-cv-02593-PKC-JO Document 52 Filed 05/29/20 Page 7 of 13 PageID #: 988



 absent a preliminary injunction they will suffer an injury that is neither remote nor speculative, but

 actual and imminent, and one that cannot be remedied if a court waits until the end of trial to

 resolve the harm.” Id. (quoting Grand River Enter. Six Nations, Ltd. v. Pryor, 481 F.3d 60, 66 (2d

 Cir. 2007)); see WPIX, Inc. v. ivi, Inc., 691 F.3d 275, 285 (2d Cir. 2012) (explaining that

 “irreparable injury” is defined as “harm to the plaintiff’s legal interests that could not be remedied

 after a final adjudication”). “Courts must pay particular attention to whether the remedies available

 at law, such as monetary damages are inadequate to compensate for the injury.” WPIX, Inc., 691

 F.3d 275, 285 (internal quotation marks, citations, and alterations omitted).

                                           DISCUSSION

        In seeking a PI, Plaintiffs rely on the Second Circuit’s determination that they have

 sufficiently alleged facts from which it can be inferred that Plaintiffs’ impending termination as

 an exclusive agent by Nationwide is involuntary (Pls.’ MOL, Dkt. 44-1, at 1 (quoting DeVivo

 Assocs. Inc., 797 F. App’x at 663)), and argue that “[i]n order to make informed decisions in

 response to Nationwide’s actions, these Plaintiffs (and every similarly-situated exclusive agent)

 need a determination with respect to whether Nationwide’s ACE Program is, in effect, a

 ‘constructive discharge,’ as the Second Circuit has suggested it may be, thereby rendering the

 forfeiture provision unenforceable” (Id. at 2). Thus, Plaintiffs contend, “absent preliminary relief,

 the DeVivo Plaintiffs must execute the [ATA] by May 30, 2020 or face the threat of termination

 and enforcement of the forfeiture provision.” (Id. at 2–3 (emphasis in original).) Plaintiffs further

 argue that their “legal interests will be irreparably harmed” because the proposed ATA contains a

 release of all claims against Nationwide, which will “preempt[] and preclude[] a final

 adjudication” on the declaratory relief Plaintiffs seek, as well as “any action by the DeVivo

 Plaintiffs to seek relief from the overpricing” alleged in Plaintiffs’ motion. (Id. at 21 (emphasis in



                                                   7
Case 1:19-cv-02593-PKC-JO Document 52 Filed 05/29/20 Page 8 of 13 PageID #: 989



 original).) At oral argument, Plaintiffs expanded their claim of irreparable harm to the theory that

 should Nationwide terminate their exclusive agent contract, and if they are required to abide by its

 restrictions on post-termination competition, Plaintiffs will go out of business.8

        The Court finds that Plaintiffs cannot establish that they are entitled to any preliminary

 relief for one simple reason: under the exclusive agent contract, Nationwide has, and has always

 had, the right to unilaterally terminate Plaintiffs at any time and without cause, thereby triggering

 the restrictive covenant in that agreement.9 While this fact does not extinguish Plaintiffs’ claim

 challenging the reasonableness of that restrictive covenant, it does undermine their claim for

 preliminary relief, which is based on Plaintiffs’ allegations that the ACE Program options that

 Nationwide is offering are unfair (or illegal, as per the proposed Second Amended Complaint) and

 their claim that their “legal interests” will be irreparably harmed by having to choose one of these

 options. However, Nationwide was never required to offer any alternative to termination or any

 transition option. Therefore, even though Plaintiffs have successfully alleged that they are being

 involuntarily terminated—either because Plaintiffs will be involuntarily terminated on July 1, 2020

 if they do not join the ACE Program or because the ACE Program does not present any genuine

 choices—that fact alone does not warrant a PI, and certainly not one that allows Plaintiffs to choose

 an ACE option, but not be subject to some of its key provisions.



        8
           The Amended Complaint also generically alleges that “Nationwide’s recently announced
 plan for exclusive agents who resist Nationwide’s pressure and refuse to select an ACE option—
 putting the agent out of business after the July 1, 2020 termination using non-compete and non-
 solicitation clauses ([Am. Compl., Dkt. 10,] ¶¶ 37–42[])—is unreasonable as a matter of law.”
 (Am. Compl., Dkt. 10, ¶ 78.)
        9
           Though not discussed in the Second Circuit’s summary order, the Court does not construe
 its ruling as extending to the one-year non-compete restriction in Option 3 of the ACE Program,
 which is not the subject of, nor referenced in, Count 3 of the Amended Complaint. (See Am.
 Compl., Dkt. 10, ¶¶ 77–80.)

                                                  8
Case 1:19-cv-02593-PKC-JO Document 52 Filed 05/29/20 Page 9 of 13 PageID #: 990



        In order to obtain preliminary relief, Plaintiffs must demonstrate that they are likely to

 succeed on the merits of their claim that the restrictive covenant under the exclusive agent

 agreement is unreasonable—this is the gravamen of Count 3—or that there are “sufficiently serious

 questions going to the merits to make them a fair ground for litigation.” See Ventura de Paulino,

 2020 WL 2516650, at *7. While the Court assumes without deciding, based on the Circuit’s ruling,

 that Plaintiffs have presented “a sufficiently serious question” as to whether the restrictive

 covenant in the exclusive agent agreement is unreasonable, the Court finds that they have failed to

 demonstrate irreparable harm, which is “the single most important prerequisite for the issuance of

 a preliminary injunction.” Singas Famous Pizza Brands Corp., 468 F. App’x at 45 (quoting

 Faiveley Transp. Malmo AB, 559 F.3d at 118).10 Here, Plaintiffs assert that they are being forced

 to choose one of the ACE Program options and that doing so will result in Plaintiffs being

 precluded by the ATA’s release provision from pursuing their surviving claim in this case. While

 it appears to be correct that if Plaintiffs sign a contract joining the ACE Program, they could be

 barred from continuing their claim against Nationwide regarding the unreasonableness of the

 forfeiture-for-competition provision of the exclusive agent agreement, that does not mean that

 Plaintiffs are losing a protectable “legal interest.” First, Plaintiffs have a way of preserving their

 claim against Nationwide: by not opting into the Ace Program and allowing themselves to be

 terminated by Nationwide under the exclusive agent agreement, which, to the Court’s knowledge,

 has no release barring suit against Nationwide. Furthermore, as discussed infra, Plaintiffs can also

 terminate the agreement themselves, and, if they do so before June 30, 2020, it appears that they



        10
         Because of this ruling, the Court need not, and does not, resolve whether Plaintiffs have
 demonstrated “a balance of hardships tipping decidedly” in its favor. Ventura de Paulino, 2020
 WL 2516650, at *7.



                                                   9
Case 1:19-cv-02593-PKC-JO Document 52 Filed 05/29/20 Page 10 of 13 PageID #: 991



 will retain their Extended Earnings. Second, as previously discussed, because Nationwide has no

 obligation to offer any alternative to its unilateral termination of the exclusive agent agreement,11

 Plaintiffs have no right to opt into the ACE Program but not be bound by its terms, which include

 signing a release. Thus, Plaintiffs cannot show that they are irreparably harmed by the loss of a

 legal interest that they still possess.

         Plaintiffs also have not shown they will suffer irreparable harm by being put out of

 business. While “[c]ourts have found irreparable harm when plaintiffs allege that their business

 would be shut down entirely if relief is not granted,” Amato v. Elicker, No. 20-CV-464 (MPS),

 2020 WL 2542788, at *6 (D. Conn. May 19, 2020) (collecting Second Circuit cases), a preliminary

 injunction “should not issue upon a plaintiff’s imaginative, worst case scenario of the

 consequences flowing from the defendant’s alleged wrong but upon a concrete showing of

 imminent, irreparable injury,” USA Network v. Jones Intercable, Inc., 704 F. Supp. 488, 491

 (S.D.N.Y. 1989); see Sunni LLC v. Edible Arrangements, Inc., No. 14-CV-461 (KPF), 2014 WL

 1226210, at *11 (S.D.N.Y. Mar. 25, 2014) (collecting cases); see also Auto Sunroof of Larchmont,

 Inc. v. Am. Sunroof Corp., 639 F. Supp. 1492, 1494 (S.D.N.Y. 1986) (finding no irreparable harm

 where “[i]nstead of presenting concrete data on how . . . close it already is to business failure,

 plaintiff offers only the self-serving statement of its President that its business will collapse. With

 nothing more than this statement, plaintiff’s claim is speculative”); Christ Gatzonis Elec.

 Contractor, Inc. v. N.Y.C. Sch. Const. Auth., No. 93-CV-2418 (CPS), 1993 WL 262715, at *5–6

 (E.D.N.Y. July 2, 1993) (finding no irreparable harm where plaintiffs “made only general


         11
            Notably, the Circuit’s decision did not in any way suggest that Nationwide should or
 could be barred from, in effect, requiring its exclusive agents to choose between the ACE Program
 or unilateral termination; rather, the panel found that the alleged absence of any real choice
 sufficiently stated a claim based on involuntary termination and an unreasonable restrictive
 covenant.

                                                   10
Case 1:19-cv-02593-PKC-JO Document 52 Filed 05/29/20 Page 11 of 13 PageID #: 992



 allegations that . . . [their] business will collapse[,]” and it appeared that “the business may survive

 out of capital or from other revenues”).

         In Sunni, the plaintiffs requested a preliminary injunction, claiming irreparable harm based

 on the destruction of the plaintiffs’ retail Edible Arrangements franchise stores. The court denied

 that request because the plaintiffs had “submitted no evidence regarding their current

 capitalization, their annual or monthly profits, or their ability to withstand a significant loss in

 business, or even closure, for a short period of time.” Sunni, 2014 WL 1226210, at *11. The court

 also found insufficient one plaintiff’s declaration that if he lost access to 60% of his customers, he

 would be forced to close his stores. Id.

         Here, Plaintiffs have put forth no evidence—no documentation of “current capitalization,

 . . . annual or monthly profits, or . . . ability to withstand a significant loss in business, or even

 closure, for a short period of time,” cf. id.—not even a declaration about Plaintiffs’ breaking point

 with respect to continuing their business, as in Sunni. See also Soffer v. Queens Coll. of City Univ.

 of N.Y., No. 87-CV-1695 (TCP), 1988 WL 36954, at *1 (E.D.N.Y. Apr. 14, 1988) (“[I]n a business

 setting, only a real threat that a party will have to discontinue doing business is a sufficient injury

 for a finding of irreparable harm.”). Instead, Plaintiffs simply argue that the effect of the restrictive

 covenant in the exclusive agent agreement, combined with Plaintiffs’ loss of approximately

 $692,000 in Extended Earnings, will destroy their business.12 Yet, despite operating for over 40

 years, Plaintiffs provide no information whatsoever regarding the anticipated loss of business or

 revenue that will be caused by the termination of the exclusive agent agreement or the restrictive

 covenant. Nor do Plaintiffs explain or demonstrate why they will not be able to carry on or resume


         12
          This argument was only made by Plaintiffs’ counsel at the May 26, 2020 oral argument
 and appears nowhere in their moving papers. (See Pls.’ MOL, Dkt. 44-1, at 20–21; Dkt. 47, at 1–
 4.)

                                                    11
Case 1:19-cv-02593-PKC-JO Document 52 Filed 05/29/20 Page 12 of 13 PageID #: 993



 their business following the one-year non-compete period or while otherwise complying with the

 restrictive covenant. See Christ Gatzonis Elec. Contractor, Inc., 1993 WL 262715, at *5–6.

 Indeed, the only evidence that is before the Court suggests that Plaintiffs can, in fact, collect their

 approximately $692,000 in Extended Earnings if they cancel the exclusive agent agreement before

 June 30, 2020 and then abide by the restrictive covenant thereafter. Thus, Plaintiffs have failed to

 show that the destruction of their business is likely and imminent if a PI is not granted. See Amato,

 2020 WL 2542788, at *6 (finding, in the context of the COVID-19 epidemic, that a bar’s challenge

 to state and municipal shut-down orders did not allege sufficient facts to make a “clear showing

 that irreparable injury is likely in the absence of an injunction . . . [since] they do not allege or

 testify to any facts suggesting that permanent closure of their business is likely or imminent”)

 (emphasis in original) (internal quotation marks and citation omitted); see also Winter v. Natural

 Res. Def. Council, Inc., 555 U.S. 7, 22 (2008) (“Our frequently reiterated standard requires

 plaintiffs seeking preliminary relief to demonstrate that irreparable injury is likely in the absence

 of an injunction.”) (collecting cases).

         Plaintiffs also have failed to demonstrate that any business losses they might suffer cannot

 be compensated with money damages when this case is finally resolved. Compare Dexter 345

 Inc. v. Cuomo, 663 F.3d 59, 63 (2d Cir. 2011) (finding no irreparable injury where lost profits

 could be easily calculated from the previous years’ financial records), with Nemer Jeep-Eagle, Inc.

 v. Jeep-Eagle Sales Corp., 992 F.2d 430, 436 (2d Cir. 1993) (finding that calculating “lost profits

 would be highly speculative” for a “two-year-old dealership that only began to show a profit [the

 previous year and] lacks a track record from which to extrapolate”). See also Sunni, 2014 WL

 1226210, at *9 (S.D.N.Y. Mar. 25, 2014) (“Courts in this Circuit have observed that irreparable

 harm is found where, but for the grant of equitable relief, there is a substantial chance that upon



                                                   12
Case 1:19-cv-02593-PKC-JO Document 52 Filed 05/29/20 Page 13 of 13 PageID #: 994



 the final resolution of the action the parties cannot be returned to the position they previously

 occupied.”) (emphasis in original) (internal quotation marks and citations omitted).          Here,

 Plaintiffs have proffered no evidence showing that any harm to, or diminution in, Plaintiffs’

 business could not be remedied with money damages at the conclusion of this case, or that their

 business could not be restored to its pre-termination position.

        Accordingly, because Plaintiffs have failed to demonstrate that they will suffer irreparable

 harm if a PI is not granted, the Court denies their motion for preliminary relief.

                                          CONCLUSION

        For the reasons set forth above, Plaintiffs’ motion for a preliminary injunction is denied.

                                                       SO ORDERED.

                                                       /s/ Pamela K. Chen
                                                       Pamela K. Chen
                                                       United States District Judge
 Dated: May 29, 2020
        Brooklyn, New York




                                                  13
